Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 6/27/22 has been entered.   

Election/Restrictions
This application is in condition for allowance except for the presence of claims 19-27 directed to an invention non-elected without traverse.  Accordingly, claims 19-27 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s 6/27/22 amendments to claims 10, 13, and 16 designating “a proportion of coarse particles decreases towards a surface of the slurry” is convincing with respect to the previously applied 35 USC 112b and d rejections of the claims.  Upon reconsideration, the examiner has withdrawn the 35 USC 112 b rejection of the claims based on the usage of the terms “coarse” and “fine”, and asserts that the presence of these two designations of size provide a distinction of particular species relative to each other (i.e. the “coarse” being larger than the “fine”).  Applicant’s amendment to claim 13 additionally overcomes the 35 USC 112 b rejection of claim 13, and therefore it has been withdrawn.  
Applicants 6/27/22 amendment requiring “a proportion of coarse particles decreases towards a surface of the slurry” in combination with incorporation of previous claims 11, 14, and 17 directed to deposition of preselected differing proportions of coarse to fine particles in first and second slurries overcomes the previously applied 35 USC 103 rejection over Strangman in view of Apte (and further Strangman134).  The previously applied combination taught an increasing gradient of coarse to fine in an opposite direction to that of applicant (coarse particles increasing towards a surface of the slurry  / the second proportion higher than the first proportion) as it would provide denser / sealing bond coating with improved outer rougher surface to promote adhesion of overlying thermal sprayed ceramic protective coating.  As such the combination appears to teach away from the claimed invention.  Additionally the requirement of separate preselected deposition of the two slurries as claimed would overcome any inherent preferential coarse particle settling that would be expected from depositing a singular mixed slurry.  After further search and consideration no further more apt prior art was observed teaching the deposition of the first and second slurries of first and second proportions of coarse particles as claimed and resulting in the proportion of coarse particles decreasing towards a surface of the slurry on an oxide-based ceramic matrix composite and an overlying top coating by thermally spraying a ceramic within the full scope of the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712